DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner notes that there are two claim 125.  For purposes of examination, the claims have been renumbered 126-131 starting with the second claim 125.

Claim Objections

Claims 122 and 123 are objected to because of the following informalities: 
claim 122, line 2: insert a “-“ between 4 and methylimidazole;
claim 123, lines 2-3: 4-methylimidazole should be written out to equate with the 4-MeI abbreviation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 118-131 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 118 recites the limitation "the caramelized solution" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the caramelized solution” will be considered to refer back to the solution comprising caramel in step (i).
Claim 123 claims the caramel subjected to the method is a single strength or double strength caramel.  It is unclear what is considered a single strength or double strength caramel to meet the claim.  For purposes of examination, any starting class III or class IV caramel will be considered to meet the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 118-131 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 4,416,700) in view of Karleskind et al. (US 2002/0106437) (claims renumbered as set forth above).
Regarding claims 118 and 124, Clark et al. teach a method of reducing the low molecular weight components of a caramel solution comprising providing a caramel solution comprising low and high molecular weight species, subjecting the solution to diafiltration (e.g., ultrafiltration) to provide a retained fraction and permeated fraction, with the retained fraction comprising high molecular weight species and water, and adding the retained fraction and water to the caramelized solution and repeating the steps (e.g., Fig 4; col. 3 lines 22-60).  Caramel types taught to be purified by the method of Clark et al. include class III and class IV (Table 1).
Clark et al. teach collecting the permeate 5 in a vessel 6, but are silent as to the permeate being subjected to reverse osmosis to provide a recycle water stream and a permeate concentrate stream.

    PNG
    media_image1.png
    285
    648
    media_image1.png
    Greyscale

Karleskind et al. teach a diafiltration process, and state that it is generally desirable to recover as much of the water from the membrane permeate as possible, for environmental and efficiency reasons.  The permeate is separated using reverse osmosis to provide essentially pure water.  This water can then be recycled back into the earlier stages of the process [0034].
Therefore, since the process of Clark et al. requires the input of water (2), and also yields a permeate (5), it would have been obvious to have subjected this permeate to reverse osmosis as taught by Karleskind et al. to provide a recycled water stream to be used in the caramel filtration process.  This would have required no more than routine experimentation, as permeates were known to be subjected to reverse osmosis to recover water.  One of ordinary skill would have been able to reuse this water in the process of Clark et al. to provide a process that was more efficient and economical, requiring less fresh water input.
Regarding claim 119, reduced molecular weight species include 4-methylimidazole (i.e., 4-MeI) (e.g., Table IV, right column).
Regarding claim 120, Clark et al. teach the process is carried out with a semi-permeable membrane having a cutoff of about 10,000 (col. 9 lines 45-50).  This provides a caramel with a reduced amount of species having a molecular weight of below 10,000, which includes the claimed less than about 800.
Regarding claims 121 and 122, Clark et al. do not teach a purified caramel having a 4-MeI content as claimed.  However, where Clark et al. teach their process for the reduction of low-molecular weight species in caramel colorants, including Class III and Class IV caramel solutions (col. 3 lines 50-60), it would have been obvious to have carried out the process of Clark et al. until the desired reduction in low molecular weight species, including 4-MeI, was achieved.  This would have required no more than routine experimentation, as Clark et al. detail how to carry out the ultrafiltration process to achieve removal of low molecular weight species.
Regarding claim 125, Clark et al. teach that the flux is maintained in a specific solids range (col. 9 line 66-col. 10 line 10).  Therefore, the process of Clark et al. is considered to be carried out in constant flux mode.  Clark et al. also speak to the pressure affecting flow rate and strength of the membranes (col. 9 lines 24-38).  Therefore, it would have been obvious to have carried out the process of Clark et al. at constant pressure where Clark et al. recognize that pressure affects the efficiency of the ultrafiltration process.
Regarding renumbered claim 126 (second claim 125), Clark et al. teach the method carried out at a temperature of 60°C-90°C (140°F-194°F).  This is higher than the claimed range.  However, Clark et al. does teach that processing below 60°C is satisfactory (col. 9 lines 13-23).  Therefore, it would have been obvious to have carried  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
Regarding renumbered claim 127 (original claim 126), Clark et al. teach the process is carried out at a pressure of 40 to 170 psig (col. 9 lines 24-32).  This range encompasses and thereby renders obvious the claimed range.
Regarding renumbered claim 128 (original claim 127), Clark et al. teach process times for the method in the claimed range (e.g., Example VI at 5 1/4 hours (col. 21 lines 18-19)).
Regarding renumbered claim 129 (original claim 128), Clark et al. speak to the class IV caramel color pH being regulated to provide a caramel color concentrate having the salt tolerance of the parent caramel (col. 5 lines 60-63).  Where the pH of the caramel solution has been raised in the process, Clark et al. teach lowering the pH to 3.3 (i.e., “about 3”) with 85% phosphoric acid (col. 14 lines 4-11).  Additionally, Clark et al. teach that it is well known to adjust the pH of caramel color solutions to about 3.0 improve the storage stability without forming haze (col. 16 lines 1-12).  Therefore, while Clark et al. do not specifically teach lowering the pH of the purified caramel to about 3 
Regarding renumbered claim 130 (original claim 129), Clark et al. teach collecting and storing the purified caramel color (e.g., Example III, col. 16 lines 1-12).  Further, given that the caramel colors are widely used food colorants (col. 1 lines 9-11), it would have been obvious to have “collected and stored” the purified caramel such that the colorant could later be used to color a food product.
Regarding renumbered claim 131, (original claim 130) Clark et al. teach spray-drying a class IV caramel to provide a powder (Example VI).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional prior art cited on the PTO-892 teaches diafiltration/ultrafiltration of caramel color products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791